Citation Nr: 0637544	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-04 450	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus, to include entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active military duty from March 1953 to 
April 1976.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).

The Board denied this claim by a decision in August 2004.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By an Order dated in 
June 2005, the Court remanded this appeal for the Board to 
issue a replacement decision in compliance with Smith v. 
Nicholson, 19 Vet. App. 63 (2005).


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded this appeal for 
the Board to issue a replacement decision in compliance with 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  In order for the 
Board to issue a replacement decision, it must first vacate 
the decision issued in August 2004.  Therefore, the Board 
finds that its decision of August, 23, 2004 must be vacated 
in its entirety, and a new decision will be entered as if the 
August 2004 decision by the Board had never been issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

